On Motion kor Reheating.
MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
In his motion for a rehearing, counsel for plaintiff complains [3] that the opinion prepared by Commissioner Spencer is misleading, in that it proceeds upon the assumption that Liberty county was created on November 8, 1919, whereas the date of its creation was February 12, 1920. Upon examination of the agreed statement of facts, we find that this complaint is well founded. It is recited therein that on November 8, 1919, the board of county commissioners of Hill county, from which the greater part of the territory included in Liberty county was taken, and which for this reason may for *19present purposes be designated as tbe parent county, passed the resolution required by section 4 of the New Counties Act (Chap. 226, Laws of 1919, p. 568), but did not cause a certified copy of it to be filed with the secretary of state until November 13. The section of the Act referred to declares: “Ninety (90) days from and after the date of such filing said new county shall be deemed to be fully created, and the organization thereof shall be deemed completed.” The statement in the commissioner’s opinion should therefore have been that the county was created on February 12, 1920. It is important that this provision should be given effect, because the jurisdiction of the parent county continues for all purposes until the expiration of the ninety days - after the copy of the resolution is filed with the secretary of state, and also because, though the officers of the new county have been declared elected, they have no authority whatever to assume their respective offices or to discharge any of the functions pertaining to them until the expiration of that time. "Whatever is properly done in the meantime by the authorities of the parent county in the administration of its affairs is as valid for all purposes and to the same extent as if no steps had been taken to create the new county. Furthermore, the date at which the jurisdiction of the authorities ceases for all purposes is thus made definite. [4] It is true, as stated by the commissioner, that taxes delinquent at the time the new county is created and organized belong to the new county, and this statement includes all taxes still due and uncollected at the time the new county comes into being, not only for the year immediately prior to its creation, but for all previous years. Yet, since the authorities of the parent county have jurisdiction to discharge their duties until the expiration of the ninety days, any delinquent taxes which may be paid during that time are properly paid to the treasurer of the parent county, and belong to it.
These remarks dispose of another complaint by counsel, that the commissioner’s opinion is silent as to who has authority to collect delinquent taxes between the date of the filing by the *20board of county commissioners with the secretary of state of the certified copy of its resolution and the date when the new county comes into being. Of course, since the parent county is to function in the meantime just as it did before, whatever it does in this behalf it does as a county, and since delinquent taxes are payable at any time, its treasurer is the person authorized to collect them. Section 7 of the New Counties Act, supra,, declares: “Delinquent taxes due to the old county against property situated in the new county shall be transcribed in and collected by the new county.” In so far as this provision is in conflict with section 2850 of the Revised Codes, to which counsel calls attention, it takes its place and prescribes the right of the new county with reference to delinquent taxes.
Our attention is also called to a statement made in the opinion [5] that “delinquent taxes become a lien upon the property against which they were originally levied immediately upon delinquency.” This statement is not accurate, because by the statute (secs. 2601, 2602, Rev. Codes) it is declared that taxes become a lien upon the property, real or personal, against which they are assessed, as of the first Monday of March of each year.
With these corrections and explanations the commissioner’s opinion is made clear and sufficiently explicit to show that the conclusion announced therein is fully warranted by the statute. Therefore no useful purpose would be subserved by ordering a rehearing. The motion is accordingly denied.

Rehearing denied.

Associate Justices Cooper. Holloway and Galen concur.